NUMBER 13-17-00229-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ADAMS GARDEN IRRIGATION
DISTRICT #19, ET AL,                                                      Appellants,

                                           v.

TEXAS COMMISSION ON
ENVIRONMENTAL QUALITY,                                                      Appellee.


                   On appeal from the 201st District Court
                         of Travis County, Texas.


                          ORDER OF ABATEMENT

           Before Justices Rodriguez, Contreras, and Hinojosa
                            Order Per Curiam

      This cause is before the Court on the parties’ joint motion to abate the appeal to

allow the parties the opportunity to engage in settlement negotiations.

      The Court, having examined and fully considered the documents on file and the
joint motion to abate, is of the opinion that the joint motion to abate the appeal pending

settlement should be granted. The joint motion to abate the appeal pending settlement

is GRANTED and this appeal is ordered ABATED until July 16, 2018.

       The Court directs appellants to file, on or before July 16, 2018, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.

      IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
17th day of April, 2018.




                                             2